Citation Nr: 0508697	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability (claimed as a nervous condition), to 
include as secondary to service-connected bronchial asthma.

2.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma, prior to December 14, 1999.

3.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma, for the time period from December 15, 1999 
to present.

4.  Entitlement to an increased rating for post-operative 
residuals, elmslie procedure, right ankle, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1976 to July 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from October 1998 and September 1999 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing at the RO in February 2003.  This matter was 
previously before the Board and was remanded in December 
2003.

The issues of entitlement to higher disability ratings for 
the veteran's service-connected asthma and ankle disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is an acquired psychiatric disability 
otherwise related to the veteran's active duty service, 
including to a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service nor is an 
acquired psychiatric disability proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA 
defines the obligations of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in May and August 2004, 
which was after the October 1998 and September 1999 rating 
decisions on appeal.  Thus, notice was not given in 
accordance with the requirements set out by the Court in 
Pelegrini.  Nonetheless, the Board finds that this 
constitutes harmless error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In May and August 2004 RO letters, as well as the May 
2002 statement of the case and the November 2004 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, which party was responsible for obtaining the 
evidence, and the need to submit any evidence in his 
possession that he deemed relevant to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In these 
documents, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The collective effect of these VA 
communications satisfied VCAA notice requirements as to the 
issues on appeal.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  Pertinent service 
medical records and VA medical records are on file.  As the 
veteran has been afforded several VA examinations, the Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  In fact, by way of correspondence 
dated in August 2001, the veteran's representative 
specifically noted that the veteran had no more relevant 
evidence to submit in relation to his claim.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

The Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.

Initially the Board notes that the veteran's service medical 
records are devoid of reference to an acquired psychiatric 
disability.  Although there is current medical evidence of 
record which shows that the veteran currently suffers from 
depression, there is no medical evidence which relates the 
current disability to the veteran's active duty service.  
Thus, service connection for an acquired psychiatric 
disability is not warranted on a direct basis.

The Board notes that the veteran contends that his depression 
is caused by his service-connected asthma.  The Board 
acknowledges the veteran's belief that his asthma causes his 
depression; however, opinions regarding medical causation and 
diagnosis require medical skills and must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To 
this end, there is an April 1999 VA examination report which 
shows that the veteran currently suffers from depression.  
The examiner noted that the veteran's depression is related 
to marital problems and not to the veteran's service-
connected asthma.  This is the only medical opinion of record 
addressing the etiology of the veteran's depression.

Based on a lack of medical evidence linking the veteran's 
current depression to either his active duty service or his 
service-connected asthma, entitlement to service connection 
for an acquired psychiatric disability, either on a direct or 
secondary service connection basis, is not warranted.


ORDER

Service connection for an acquired psychiatric disability is 
not warranted.  To this extent, the appeal is denied.


REMAND

By way of correspondence received by the Board in February 
2005, the veteran indicated that he changed addresses in 
January 2004 and that he notified the VA of such an address 
change.  In his letter, the veteran claimed not to have 
received in a timely fashion recent correspondence from the 
RO notifying him of VA examination appointments.  The veteran 
stated that the notification letters had been sent to his 
previous address and this is why he did not receive them in 
time to attend the appointments.  The Board notes that the 
record shows that the veteran failed to report to VA 
examinations scheduled in May 2004.

In the interest of fairness and due process, the Board 
believes that new VA examinations should be scheduled and 
notice of such appointments should be sent to the veteran's 
current address.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current severity of his bronchial asthma.  
All appropriate testing should be 
undertaken in connection with this 
examination, including pulmonary function 
studies which outline the veteran's FEV-1 
and FVC values.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The examiner should 
discuss the frequency of use of 
inhalational or bronchodilator therapy, 
inhalational anti-inflammatory 
medication, courses of systemic (oral or 
parenteral) corticosteroids (including 
high does corticosteroids) or immuno- 
suppressive medications; the frequency of 
visits to a physician for required care 
due to exacerbations.

2.  The RO should then schedule a VA 
orthopedic examination to determine the 
current severity of the veteran's right 
ankle disability.  All indicated test, 
including range of motion studies, should 
be performed and all findings should be 
reported in detail.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the right ankle disability.  The 
examiner should provide an opinion as to 
the extent that pain limits the veteran's 
functional ability.  The examiner should 
also discuss whether, and to what extent, 
the right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinion expressed must be provided.

3.  The RO should ensure that notice of 
the scheduled examinations is sent to the 
veteran at his current address of record, 
115 S. Bell Ave., Yardley, PA, 19067.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any issue remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


